DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 10-11 and 19 recite the limitation "its.”  There is insufficient antecedent basis for this term in the claims. 
Claim 12 is indefinite because the limitation of “a submunition” is unclear. Claim 12 depends from claim 1 which also states “a submunition.” It is not sufficiently clear if the submunition limitations are the same or different. 
Any unspecified claim is rejected as being dependent on a rejected base claim.
In view of the indefinite issues the claims will be examined as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marquis, US Patent No. 6,629,498.
Regarding claim 1, Marquis discloses a fuze arming system for a submunition(14), the system comprising: a first stage (82 and 42 are disclosed as a first program segment which is broadly, yet reasonably a first stage), arranged to detect launch of the submunition and its associated carrier (12) (82 is the step or stage of detecting launch of the system including the submunition 14 as shown in figure 2A and disclosed in 4:31-35); and a second stage (74, 104 and 108 inter alia are group of program segments which are construed as the second stage along with 44), arranged to detect expulsion of the submunition from the carrier (release signal opens 18 which generates the nest switch open signal which is a detection of separation as in 3:35-65 for example), and to at least partially arm a submunition fuze based on such detection; wherein the second stage is unable to at least partially arm the submunition fuze without the first stage detecting launch of the submunition and its associated carrier (if 42 and 44 are present at the same time without a delay means launch wasn’t detected before separation and the self-dud command is executed as in 4:40-62. The routines and subroutines require a launch detection then separation and a time delay among other things as disclosed in 6:55-57
Regarding claims 2 and , Marquis further discloses wherein the first stage is arranged to control and provide the supply of electrical power to the second stage (Figures 2A, 2C and 2D show the steps between the stages which are controlled by the microprocessor 22. The microprocessor is provided power via signal path 32 as in 3:35-40 and controls the supply of power to various components including the second stage of the nesting switch), conditional on detecting launch of the submunition and its associated carrier (Following the flow charts, launch determines activation of the battery and thus supply to the subsequent steps. Power supply is therefore conditional on detecting launch of the submunition).
Regarding claim 4, Marquis further discloses the supply of electrical power is triggered or generated by launch of the submunition and its associated carrier (42 as disclosed in 4:32-44 and 3:35-64)
Regarding claim 5, Marquis further discloses the second stage is arranged to electronically detect: separation of the submunition from the carrier, and/or expulsion of the submunition from the carrier (nest open signal indicates the separation or expulsion of the submunition from the carrier. Additionally, steps 92A and 92B indicate a timer which determines if sufficient separation has occurred and has been detected to enable initiation of the charge capacitor)
Regarding claim 6, Marquis further discloses the the second stage is unable to electronically detect the separation and/or expulsion without being supplied with electrical power (as best shown in figure 2A, if launch 82 and battery activation 42 do not occur, the nest open signal 44 cannot occur and therefore the second stage cannot detect separation)
Regarding claim 7, Marquis further discloses the second stage is arranged to electronically detect the separation, and separately detect the expulsion (As best understood by the Examiner, separation and expulsion are separate events; however, clarification to the claims should be added because earlier claims have the events claimed in an alternative manner but both events are required in this claim and it could be made more clear that the events are separate and both required)(44 indicates expulsion has been detected and the timer sequence along with additional munitions 14A indicate separation detection is required and detectable)
Regarding claim 8, Marquis further discloses detection of separation and/or expulsion is required to at least partially arm the submunition fuze (both expulsion, 44, and separation, timer detection, are required before arming as detailed in figures 2A, 2C and 2D for example)
Regarding claim 9, Marquis further discloses detection of expulsion before separation is required to at least partially arm the submunition fuze (figure 2A shows the step 44 being before the timer delay as a requirement to reach the arming steps and 3:28-33 disclose processor 22 prevents arming if the munitions are released accidentally or unintentionally)
Regarding claim 10, Marquis further discloses the first stage is arranged to detect launch (82 and 42) of the submunition and its associated carrier based on detecting on a property indicative of a speed or acceleration of the submunition and carrier, and/or detecting a property indicative of a spin rate of the submunition and carrier (launch is detected as shown in figure 2A at 82 and disclosed in 4:32-44)
Regarding claim 12, Marquis further discloses a submunition comprising the fuze arming system of claim 1 (as best understood by the Examiner, the submunition of claim 12 is the same as claim 1 and is therefore addressed in the rejection above as 14)

Regarding claims 15 and 16, the fuze arming system of Marquis renders the claimed method steps obvious since such would be an obvious manner of using the fuze arming system. Furthermore, Marquis clearly details steps to be performed by the microprocessor and corresponding components and therefore broadly, yet reasonably, discloses method steps of how the system is used.
Regarding claim 17, Marquis further discloses detection of separation is based on detecting a property indicative of the presence or absence of the carrier (as indicated by the nest open signal 44 for example).
Regarding claim 19, the claim is a combination of claims 1 and 2 which are rejected above by Marquis. The rejection is omitted here for the sake of brevity, but claim 19 stands rejected by Marquis for at least the reasons set forth in the rejection of claims 1 and 2 above.

Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquis in view of Fulo et al., hereafter Fulo, US Patent No. 5,271,327.
Regarding claims 11 and 20, Marquis discloses the first stage is arranged to detect launch of the submunition and its associated carrier based on: detecting a property indicative of a speed or acceleration of the submunition and carrier (setback or gun launch as detailed at 82 and discussed in 4:32-35); however, Marquis does not disclose detecting a property indicative of a spin rate of the submunition and carrier; and detecting the property indicative of speed or acceleration before the property indicative of the spin rate.  Nonetheless, Fulo teaches analogous art in the form of a fuze and specifically teaches detection of setback and then detecting spin in figure 9 for example. 
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Marquis to have a spin detection structure and step following setback detection similar to that as taught by Fulo in order to bolster the delay/separation design of the timer by adding a redundant detection element that would verify the submunition has achieved sufficient separation and can be safely activated or, if not, safely execute the self-dud command. The teaching by Fulo provides a clear teaching of spin detection occurring after setback detection and it would have been obvious to try the spin detection with Marquis to one of ordinary skill in the art with a reasonable expectation of success and predictable results.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquis in view of Thurner et al., hereafter Thurner, US Patent No. 5,111,748.
Regarding claim 13, Marquis discloses the claimed invention except for specifically disclosing the structure of the projectile 10. Nonetheless, Thurner teaches a munition having a carrier 11 for a submunition 12 and the carrier having a cavity 17 in which the submunition is located, the munition assembly is adapted to be launched (from weapon barrel as in 5:44-46), the submunition is arranged to be controllably expelled from the carrier (discussed throughout the specification and shown in figure 2).
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the structure of the projectile to be similar to that as taught by Thurner since Thurner teaches a known structure of a munition and one of ordinary skill in the art would recognize that the projectile of Marquis would necessarily have a cavity that carries the submunition like that taught by Thurner.

Claim(s) 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquis as modified by Thurner in view of Buigel, US Patent No. 5,111,748.
Regarding claims 14 and 18, Marquis as modified by Thurner discloses the munition wherein the assembly is adapted to be launched, into the air, from a gun barrel (5:44-46 of Thurner and 82 of Marquis); however, the combination does not specifically disclose the submunition fuze is adapted to trigger the submunition explosive charge under water.  Nonetheless, Bugiel teaches a munition assembly launched from a gun barrel, into the air and the fuze being adapted for use in water as shown in figure 1 for example.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Marquis to be useable in a air to water application similar to that as taught by Buigel in order to allow for the use of the submunition in a variety of defense applications. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/DERRICK R MORGAN/Primary Examiner, Art Unit 3641